Citation Nr: 1337639	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  06-32 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a jaw disorder, to include temporomandibular joint disorder (TMJ), including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from July 1981 to July 1985 and from July 1986 to March 2002. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, in which the RO denied the claim on appeal.  The Board remanded the case, most recently in April 2013, for further evidentiary development, and adjudication.  Pursuant to the Board's remands, the agency of original jurisdiction (AOJ) has scheduled the Veteran for VA examinations, which were conducted most recently in February 2013 and July 2013.  The Veteran was then provided supplemental statements of the case (SSOCs), most recently in August 2013, in which the AOJ again denied the Veteran's service connection claim.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in December 2007.  A transcript of that hearing has been associated with the Veteran's claims file.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have a currently diagnosed jaw disorder.


CONCLUSION OF LAW

The Veteran does not have a jaw disorder that is the result of disease or injury incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein; a jaw disorder was not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished. 

In this respect, through June 2005, November 2005, September 2008, and October 2012 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim. 

The Board also finds that the June 2005, November 2005, September 2008, and October 2012 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence. 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned June 2005, November 2005, September 2008, and October 2012 letters.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the September 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

The Board thus concludes that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Consequently, the Board does not find that the VCAA requires remand to the RO.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA. 

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records have been associated with the claims file, as have records of private and VA treatment he has received since service.  He has not otherwise alleged that there are any outstanding medical records probative of the claim that need to be obtained.  Additionally, the Veteran was afforded VA examinations in June 2010, February 2013, and July 2013, reports of which are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the examinations obtained in this case are collectively adequate, as they are predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings and the Veteran's contentions regarding his claimed jaw disorder.  The examiners considered the Veteran's statements and provided a rationale for the findings made, relying on and citing to the records reviewed.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Regarding his service connection claim, the Veteran has contended that he has a jaw disorder that began during his time on active duty or, in the alternative, as secondary to his service-connected disorders.  The RO denied the Veteran's claim on the basis that he does not have a diagnosed jaw disorder.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2006).  This includes a disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not previously been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim for service connection for a jaw disorder was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.

Relevant medical evidence consists of the Veteran's service treatment records, as well as his post-service treatment at VA facilities and VA examinations conducted in June 2010, February 2013, and July 2013.  Service treatment records show that in June 2000, the Veteran complained of a pulsating sensation in the back of his head that had been ongoing for the past month.  A July 2000 treatment note shows that the Veteran reported that his head was "pounding" for the past month.  A dental treatment report from that same month shows that the Veteran reported pain radiating on both sides of his head that increased significantly throughout the course of the day.  Physical examination revealed that both temporomandibular joints were tender on palpation when the Veteran opened his jaw.  The Veteran was given instructions to return for further evaluation of possible TMJ disorder if his symptoms persisted.  In October 2000, the Veteran returned to the dentist for further evaluation.  At that time, he reported habits of grinding his teeth and clenching his jaw.  The examiner diagnosed the Veteran with bilateral myofascial pain; explained to the Veteran the mechanism of TMJ; and took an impression so that a nightguard could be built.  In November 2000, the Veteran obtained his nightguard.

Post-service VA treatment records reflect that in June 2010, the Veteran underwent a neurology consult for complaints of headaches.  At that evaluation, the Veteran reported that he had been diagnosed with TMJ disorder; based on this reported history, the examining neurologist diagnosed the Veteran with headaches and opined that the headaches are "likely due to his TMJ problem."  At that time, he was noted to have tenderness to palpation of the left temporomandibular joint, but no diagnosis of any jaw disorder was assigned.

The Veteran first underwent VA examination concerning his claimed jaw disorder in June 2010.  At that time, the Veteran reported that he had been "diagnosed with TMJ" 12 years prior (in approximately 1998) in association with his mental health issues and had been wearing nightguards since that time.  With respect to trauma to the face or jaw, the Veteran reported that he was in a motor vehicle accident when he was 17 years old when he was thrown from his vehicle.  He also reported being in a second motor vehicle accident in approximately 2006, but only hitting the back of his head.  Upon physical examination, the Veteran reported no problems during mastication, but some masticatory function loss was noted due to the Veteran's missing teeth.  The examiner noted that the Veteran was missing teeth numbered 18, 19, 30 and 31, all of which were replaceable by prosthesis.  There was some bone loss due to extraction of teeth and open contact between teeth 14 and 15.  All remaining bone levels were noted as within normal limits.  The Veteran was noted to have pain on lateral excursion bilaterally.  The VA examiner noted that the Veteran had some signs of TMJ disorder.  However, the examiner opined that the pain the Veteran experienced during the examination was more likely than not due to bruxism, which caused muscle soreness.  No loss of function was noted, and the examiner observed that there was no record of a motor vehicle accident during the Veteran's time on active duty.  The VA examiner concluded that she was not fully able to determine whether or not the Veteran's symptoms were due to or caused by active duty service; however, since the Veteran's symptoms were more likely due to his bruxism habit, his condition was considered less likely than not caused by his active duty service. 

The Veteran again underwent VA examination in February 2013.  At that time, when asked if the Veteran has, or has ever had, a TMJ disorder, the examiner responded "No."  In so finding, the examiner noted that there was no history of injury to the jaw in service and that the Veteran was missing teeth numbered 18, 19, 30, and 31, which were reported in service to have been missing for "20 plus years."  The examiner noted that the Veteran was seen in October 2000, during service, for myofascial pain but stated that "this is not always TMJ."  The examiner noted the Veteran's reports of experiencing flare-ups affecting the temporomandibular joints that caused intermittent pain, occasional locking, and pain on the right side with lateral excursion.  The examiner noted that "these are muscular and not joint related."  Range of motion testing revealed lateral excursion of greater than 4 millimeters bilaterally, with some pain on motion on the right, and opening mouth of greater than 40 millimeters without pain.  No tenderness to palpation was noted in the TMJ bilaterally.  In explaining his finding that the Veteran does not experience a TMJ disorder, the examiner noted that the Veteran has a musculoskeletal defect of the mouth, with "extreme overbite and supraeruption of maxillary teeth and mesial drift of mandibular wisdom teeth."  The examiner noted that the failure to replace his missing teeth has caused the remaining teeth to shift together "in a poor manner."  The examiner also noted that the "notation of myofascial pain is not a diagnosis of TMJ" and opined that the improper contact of the teeth "can cause people to grind their teeth over stimulating the  muscles in that area."  The examiner opined that the Veteran's current complaints are not etiologically linked to his time in service and instead caused by the failure to get braces early in life or otherwise replace the four missing teeth.  The examiner also stated that the "service connections that this Veteran has do not influence the improper relationship of his alignment of teeth."

Because the examiner failed to provide a rationale for his opinion that the Veteran's current jaw complaints are not caused or aggravated by his service-connected disabilities, the examiner conducted an additional review of the Veteran's claims file using the Acceptable Clinical Evidence process and issued an additional medical opinion in July 2013.  At that time, the examiner reiterated that physical examination conducted of the Veteran in February 2013 revealed no problems with his TMJ or any associated muscles, including no pain on palpation, clicking, or popping.  No oral or dental disorders, including any disorders of the jaw, were diagnosed.  In finding that the Veteran does not currently experience a jaw disorder, the examiner reiterated that the Veteran displayed no pain to palpation and that he had severely mal-aligned molars that strike each other in "an abnormal manner."  The examiner noted that he was unable to state that the Veteran's service-connected orthopedic problems aggravate any disorder because there was no disorder present at the time of examination to diagnose.  The examiner further acknowledged the in-service documentation of "myofascial pain" but noted that such findings are neurological, not dental, in nature.  He concluded that to answer any of the questions posed would be "speculative," given the lack of symptomatology displayed by the Veteran at the February 2013 physical examination.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a jaw disorder, including as secondary to his service-connected disabilities.  With regard to this claim, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Here, the preponderance of the evidence supports a finding that the Veteran does not have a current disability of the jaw.  The Veteran was afforded VA examinations in June 2010, February 2013, and July 2013; at each examination, the VA examiners concluded that the Veteran did not suffer from any jaw disability, a finding confirmed by physical examination at the June 2010 and February 2013 examinations.  The examiners each concluded that the Veteran's jaw displayed no pathology on which to base a diagnosis.  In reaching these conclusions, the examiner who conducted the February 2013 and July 2013 VA examinations specifically considered the Veteran's complaints of flare-ups but was unable to assign a diagnosis of any jaw disorder based on the absence of any symptomatology at the time of the physical examination.  The Board notes further that although the Veteran has complained on multiple occasions of pain in his jaw, and there has been an assessment of "myofascial pain," the Board is persuaded by the VA examiners' findings that there is no pathological problem with the Veteran's jaw.  Even when the Veteran was seen by a VA neurologist in 2010, his diagnosis of headaches was linked to the Veteran's self-reported "TMJ problems," which were not confirmed by physical examination at that time.  No diagnosis of any TMJ or other jaw disorder was assigned at the time, nor has any treatment provider assigned such a diagnosis at any time during the appeal period.  Consequently, the Board finds the VA examiners' opinions, which were each based on thorough examinations conducted with a view toward ascertaining whether any pathology of the jaw could be found, more persuasive.  Without a diagnosed or identifiable underlying disability, service connection may not be awarded.  The Board notes in that connection that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  With no medical evidence of a diagnosed jaw disorder, the analysis ends, and service connection for a jaw disorder must be denied.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a jaw disorder.  The Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of a current disability, the analysis ends, and the claim for service connection for a jaw disorder cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 



ORDER

Entitlement to service connection for a jaw disorder is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


